Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of January 31,
2008 by and among Calpine Corporation, a Delaware corporation (the “Company”),
and each Participating Shareholder. Capitalized terms used but not otherwise
defined herein are defined in Section 11 hereof.

NOW, THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

1. Demand Registrations.

(a) Requests for Registration. At any time beginning six (6) months after the
Effective Date until the Expiration Date, each Participating Shareholder holding
at least 25%, directly or through one or more of its Affiliates, of its Initial
Position may request up to two (2) registrations of underwritten offerings under
the Securities Act of all or any portion of their Registrable Securities (a
“Demand Registration”); provided that such Participating Shareholder will be
entitled to such demand only if the total offering price of the shares to be
sold in such offering, including piggyback shares, (before deduction for
underwriting discounts) exceeds $100 million; provided, further, there may only
be one (1) such demand by all Participating Shareholders in the first year after
the Effective Date. Any Demand Registration shall be on Form S-3 or any similar
short-form registration (“Short-Form Registrations”), if available, and on Form
S-1 or any similar long-form registration if the Company is ineligible to use a
Short-Form Registration.

(b) Demand Notices. All requests for Demand Registrations shall be made by
giving written notice to the Company (the “Demand Notice”). Each Demand Notice
shall specify the approximate number of Registrable Securities requested to be
registered and the expected price range (net of underwriting discounts and
commissions) acceptable to the Participating Shareholders making the demand.
Within ten (10) days after receipt of any Demand Notice, the Company shall give
written notice of such requested registration to all other holders of
Registrable Securities (the “Company Notice”) and, subject to the provisions of
Section 1(c) below, shall include in such registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within twenty (20) days after sending the Company Notice.

(c) Shelf Registration

(i) As soon as practicable following the filing with the Commission of the
Company’s Annual report on Form 10-K for the year ended December 31, 2007, the
Company shall file a Shelf Registration statement on Form S-1 covering the
resale of the Registrable Securities on a delayed or continuous basis (the “Form
S-1 Shelf”). The Company shall use commercially reasonable efforts to cause the
Form S-1 Shelf to become effective within six (6) months following the Effective
Date. The Company shall convert the Form S-1 Shelf to a Shelf Registration
statement on Form S-3 (the “Form S-3 Shelf”, and together with the Form S-1
Shelf, the “Shelf”) after the Company is eligible



--------------------------------------------------------------------------------

to use Form S-3. The Company shall maintain the Shelf until the Expiration Date.
Following the one (1) year anniversary after the Effective Date, if the Company
is not eligible to use Form S-3 for a period of more than 90 days, the
Participating Shareholders shall have the right to require the Company to file a
Form S-1 Shelf. For the sake of clarity, while the Shelf may permit its use in
connection with underwritten offerings, Participating Shareholders shall have no
right to demand such use other than under Section 1(a) hereof.

(ii) During the first year following the Effective Date, Participating
Shareholders agree not to sell their Registrable Securities pursuant to any
Shelf Registration during a Blackout Period.

(iii) Notwithstanding anything herein to the contrary, the right to sell
Registrable Securities pursuant to any Shelf Registration will terminate as to
any particular Participating Shareholder at such time as such Participating
Shareholder could sell all of its remaining securities under Rule 144 of the
Securities Act within a three month period.

(d) Priority on Demand Registrations. The Company shall not include in any
Demand Registration any securities which are not Registrable Securities without
the prior written consent of the holders of a majority of the Registrable
Securities included in such registration. If a Demand Registration is an
underwritten offering and the managing underwriters advise the Company in
writing that in their opinion the number of Registrable Securities and, if
permitted hereunder, other securities requested to be included in such offering
exceeds the number of Registrable Securities and other securities, if any, which
can be sold in an orderly manner in such offering within a price range
acceptable to the holders of a majority of the Registrable Securities initially
requesting registration, the Company shall include in such registration the
number which can be so sold in the following order of priority: (i) first, the
Registrable Securities requested to be included in such registration, which in
the opinion of such underwriter can be sold in an orderly manner within the
price range of such offering, pro rata among the respective holders of such
Registrable Securities on the basis of the number of shares of Common Stock
owned by each such holder, and (ii) second, other securities requested to be
included in such registration to the extent permitted hereunder.

(e) Restrictions on Demand Registrations

(i) The Company shall not be obligated to effect any Demand Registration within
180 days after the effective date of a previous Demand Registration or a
previous registration in which the holders of Registrable Securities were given
piggyback rights pursuant to Section 2 and in which no reduction in the number
of Registrable Securities requested to be included occurred. In addition, the
Company shall not be obligated to effect any Demand Registration during the
period starting with the date that is sixty (60) days prior to the Company’s
good faith estimate of the date of filing of, and ending on the date that is
ninety (90) days after the effective date of, a Company initiated underwritten
primary registration, provided that the Company is actively employing in good
faith all reasonable efforts to cause such registration to become effective, and
provided, further that the aggregate number of days that any one or more Demand
Registrations are

 

2



--------------------------------------------------------------------------------

suspended or delayed by operation of this Section 1(e) shall not exceed
one-hundred eighty (180) days in any twelve-month period. In the event of any
such suspension or delay, the holders of Registrable Securities initially
requesting a Demand Registration that is suspended or delayed by operation of
this Section 1(e) shall be entitled to withdraw such request and, if such
request is withdrawn, such Demand Registration shall not count as one of the
permitted Demand Registrations hereunder, and the Company shall pay all
Registration Expenses in connection with such registration.

(ii) Subject to the next sentence of this Section 1(e)(ii), upon written notice
to the holders of Registrable Securities participating in a Demand Registration,
the Company shall be entitled to postpone, for a reasonable period of time, the
filing of, or suspend the effectiveness of, any registration statement for a
Demand Registration or amendment thereto, or suspend the use of any prospectus
and shall not be required to amend or supplement the registration statement, any
related prospectus or any document incorporated therein by reference (other than
an effective registration statement being used for an underwritten offering) if
the Board determines in its reasonable good faith judgment that it possesses
material nonpublic information the disclosure of which would reasonably be
expected to have a material adverse effect on any proposal or plan
(collectively, a “Valid Business Reason”) by the Company or any of its direct or
indirect Subsidiaries; provided, that (A) the duration of such postponement or
suspension (a “Suspension Period”) may not exceed more than sixty
(60) consecutive days or more than one-hundred twenty (120) days in the
aggregate in any 12-month period, (B) the Company shall only have the right to
postpone or suspend such registration statement so long as such Valid Business
Reason exists, and (C) at least thirty (30) days must elapse between Suspension
Periods. Such Suspension Period may be effected only if the Board determines in
its good faith that such postponement or suspension is in the best interest of
the Company and its shareholders. If the Company shall so postpone the filing of
a registration statement hereunder, the holders of Registrable Securities shall
(x) have the right, in the case of a postponement of the filing or effectiveness
of a registration statement, upon the affirmative vote of not less than a
majority of the Registrable Securities initially requesting such Demand
Registration, to withdraw the request for registration by giving written notice
to the Company within ten (10) days after receipt of such notice (and, if such
request is withdrawn, such Demand Registration shall not count as one of the
permitted Demand Registrations hereunder and the Company shall pay all
Registration Expenses in connection with such registration), or (y) in the case
of a suspension of the right to make sales, receive an extension of the
registration period equal to the number of days of the suspension.

(f) Selection of Underwriters. The holders of a majority of the Registrable
Securities included in such registration hereunder shall have the right to
select the investment banker(s) and manager(s) to administer the offering (which
shall consist of one (1) or more reputable nationally recognized investment
banks), subject to the Company’s approval which shall not be unreasonably
withheld, conditioned or delayed.

(g) Other Registration Rights. The Company represents and warrants that it is
not a party to, or otherwise subject to, any other agreement granting
registration rights to any other

 

3



--------------------------------------------------------------------------------

Person with respect to any securities of the Company. Except as provided in this
Agreement, the Company shall not grant any inconsistent registration rights to
any other Persons.

(h) Cancellation of Registration. The holders of a majority of the Registrable
Securities participating in a Demand Registration shall have the right to cancel
such proposed registration pursuant to this Section 1 when, (i) in their
discretion, market conditions are so unfavorable as to be seriously detrimental
to an offering pursuant to such registration or (ii) the request for
cancellation is based upon material adverse information relating to the Company
that is different from the information known to such holders at the time of the
Demand Request. In the event that the Participating Shareholders pay all
expenses incurred by the Participating Shareholders and the Company in
connection with the registration prior to the time of cancellation, such
cancellation of a registration shall not be counted as one of the Demand
Registrations; provided, however, that, if cancellation is based on clause
(ii) of this Section 1(h), such payment of expenses shall not be required.

2. Piggyback Registrations.

(a) Right to Piggyback. Whenever the Company proposes to register any of its
securities, or proposes to offer any of its registered securities pursuant to a
shelf registration statement (a “Shelf Takedown”), under the Securities Act
(other than pursuant to a Demand Registration) and the registration form to be
used may be used for the registration of Registrable Securities (a “Piggyback
Registration”), the Company shall give prompt written notice to all holders of
Registrable Securities of its intention to effect such a registration or Shelf
Takedown, as applicable, (which notice shall be given not less than twenty
(20) days prior to the expected effective date of the Piggyback Registration)
and shall, subject to the provisions of Sections 2(b) and (c) below, include in
such registration or Shelf Takedown, as applicable, all Registrable Securities
with respect to which the Company has received written requests for inclusion
therein within twenty (20) days after sending the Company’s notice.
Notwithstanding anything to the contrary contained herein, the Company may
determine not to proceed with a registration which is the subject of such
notice.

(b) Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in an orderly manner in such offering within a price range
acceptable to the Company, the Company shall include in such registration the
number which can be so sold in the following order of priority: (i) first, the
securities the Company proposes to sell, (ii) second, the Registrable Securities
requested to be included in such registration (pro rata among the holders of
such Registrable Securities on the basis of the number of shares of Common Stock
owned by each such holder), and (iii) third, other securities requested to be
included in such registration.

(c) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
securities, and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in an orderly manner in such
offering within a price range acceptable to the holders initially

 

4



--------------------------------------------------------------------------------

requesting such registration, the Company shall include in such registration the
number which can be so sold in the following order of priority: (i) first, the
securities requested to be included therein by the holders requesting such
registration and the Registrable Securities requested to be included in such
registration, pro rata among the holders of any such securities on the basis of
the number of securities so requested to be included therein owned by each such
holder, and (ii) second, other securities requested to be included in such
registration.

(d) Selection of Underwriters. If any Piggyback Registration is an underwritten
offering, the Company will have the right to select the investment banker(s) and
manager(s) for the offering.

(e) Other Registrations. If the Company has previously filed a registration
statement with respect to Registrable Securities pursuant to Section 1 or
pursuant to this Section 2, and if such previous registration has not been
withdrawn or abandoned, the Company shall not file or cause to be effected any
other registration of any of its equity securities or securities convertible or
exchangeable into or exercisable for its equity securities under the Securities
Act (except on Form S-8, Form S-4 or any successor forms), whether on its own
behalf or at the request of any holder or holders of such securities, until a
period of at least 180 days has elapsed from the effective date of such previous
registration.

(f) No Impact on Demand Registration. No registration pursuant to this Section 2
shall relieve the Company of its obligation to register Registrable Securities
pursuant to a Demand Request, as contemplated by Section 1 hereof. The rights to
piggyback registration may be exercised on an unlimited number of occasions.

3. Holdback Agreements.

(a) Holders of Registrable Securities. No holder of Registrable Securities shall
effect any public sale or distribution (including sales pursuant to Rule 144) of
equity securities of the Company, or any securities convertible into or
exchangeable or exercisable for such securities, during (i) the seven (7) days
prior to and the 90-day period beginning on the effective date of such
registration, and (ii) upon notice from the Company of the commencement of an
underwritten distribution in connection with any Shelf Registration, the seven
(7) days prior to and the 90-day period beginning on the date of commencement of
such distribution (each, a “Lock-Up Period”), in each case except as part of
such underwritten registration, and in each case (i) unless the underwriters
managing the registered public offering otherwise agree by written consent and
(ii) only if such Lock-Up Period is applicable to the Company and some or all
executive officers and directors of the Company. Each holder of Registrable
Securities agrees to execute a lock-up agreement in favor of the Company’s
underwriters to such effect and, in any event, that the Company’s underwriters
in any relevant offering shall be third party beneficiaries of this
Section 3(a). The lock-up restrictions set forth in this Section 3(a) will no
longer apply to a Participating Shareholder once such Participating Shareholder
ceases to hold Registrable Securities.

(b) The Company. The Company shall not effect any public sale or distribution of
its equity securities, or any securities convertible into or exchangeable or
exercisable for such securities (except pursuant to registrations on Form S-8,
Form S-4 or any successor forms),

 

5



--------------------------------------------------------------------------------

during (A) with respect to any underwritten Demand Registration or any
underwritten Piggyback Registration in which the holders of Registrable
Securities are participating, the seven (7) days prior to and the 90-day period
beginning on the effective date of such registration, and (B) upon notice from
any holder(s) of Registrable Securities subject to a Shelf Registration that
such holder(s) intend to effect a distribution of Registrable Securities
pursuant to such Shelf Registration (upon receipt of which, the Company will
promptly notify all other holders of Registrable Securities of the date of
commencement of such distribution), the seven (7) days prior to and the 90-day
period beginning on the date of commencement of such distribution.

4. Registration Procedures. Whenever Registrable Securities are to be registered
pursuant to this Agreement, the Company shall use its commercially reasonable
efforts to effect the registration and the sale of such Registrable Securities
in accordance with the intended method of disposition thereof, and pursuant
thereto the Company shall as expeditiously as possible:

(a) prepare and file with the Commission a registration statement with respect
to such Registrable Securities (and, in the case of a Demand Registration, the
Company shall use its commercially reasonable efforts to make such filing within
sixty (60) days of its receipt of a Demand Notice) and use its commercially
reasonable efforts to cause such registration statement to become effective as
soon as practicable after the initial filing thereof, provided that before
filing a registration statement or prospectus or any amendments or supplements
thereto, the Company shall furnish to the counsel selected by the holders of a
majority of the Registrable Securities covered by such registration statement
copies of all such documents proposed to be filed, which documents shall be
subject to the review and comment of such counsel;

(b) notify each holder of Registrable Securities of the effectiveness of each
registration statement filed hereunder and prepare and file with the Commission
such amendments and supplements to such registration statement and the
prospectus used in connection therewith as may be necessary to keep such
registration statement effective for a period of not less than one-hundred
twenty (120) days (or, if sooner, until all Registrable Securities have been
sold under such Registration Statement) (or, in the case of a Shelf
Registration, a period ending on the earlier of (i) the date on which all
Registrable Securities have been sold pursuant to the Shelf Registration or have
otherwise ceased to be Registrable Securities, and (ii) the Expiration Date) and
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement;

(c) furnish to each seller of Registrable Securities such number of copies of
such registration statement, each amendment and supplement thereto, the
prospectus included in such registration statement (including each preliminary
prospectus) and such other documents as such seller may reasonably request in
order to facilitate the disposition of the Registrable Securities owned by such
seller;

(d) use its commercially reasonable efforts (i) to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any seller reasonably requests, (ii) to keep such registration
or qualification in effect for so long as such

 

6



--------------------------------------------------------------------------------

registration statement remains in effect, and (iii) to do any and all other acts
and things which may be reasonably necessary or advisable to enable such seller
to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such seller (provided that the Company shall not be required
to (i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subsection, (ii) subject itself to
taxation in any such jurisdiction or (iii) consent to general service of process
in any such jurisdiction);

(e) notify each seller of such Registrable Securities and the managing
underwriter (i) at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, (A) upon discovery that, or upon the
happening of any event as a result of which, the prospectus included in such
registration statement contains an untrue statement of a material fact or omits
any fact necessary to make the statements therein not misleading, and, at the
request of any such seller and subject to Section 1(e)(ii) hereof, the Company
shall promptly prepare a supplement or amendment to such prospectus and file it
with the Commission so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus as so amended or supplemented shall not
contain an untrue statement of a material fact or omit to state any fact
necessary to make the statements therein not misleading, (B) as soon as the
Company becomes aware of any request by the Commission or any Federal or state
governmental authority for amendments or supplements to a registration statement
or related prospectus covering Registrable Securities or for additional
information relating thereto, (C) as soon as the Company becomes aware of the
issuance or threatened issuance by the Commission of any stop order suspending
or threatening to suspend the effectiveness of a registration statement covering
the Registrable Securities or (D) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any Registrable Security for sale in any jurisdiction, or
the initiation or threatening of any proceeding for such purpose; and (ii) when
each registration statement or any amendment thereto has been filed with the
Commission and when each registration statement or any post-effective amendment
thereto has become effective;

(f) use its commercially reasonable efforts to cause all such Registrable
Securities (i) if the Common Stock is then listed on a securities exchange or
included for quotation in a recognized trading market, to continue to be so
listed or included for a reasonable period of time after the offering, and
(ii) to be registered with or approved by such other governmental agencies or
authorities as may be necessary to enable the sellers thereof to consummate the
disposition of the Registrable Securities;

(g) provide and cause to be maintained a transfer agent and registrar for all
such Registrable Securities from and after the effective date of such
registration statement;

(h) enter into such customary agreements (including underwriting agreements in
customary form) and take all such other actions as the holders of a majority of
the Registrable Securities being sold or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities (including effecting a stock split, a combination of shares, or other
recapitalization);

(i) for a reasonable period prior to the filing of any registration statement or
a Shelf Takedown, as applicable, pursuant to this Agreement, make available for
inspection and copying

 

7



--------------------------------------------------------------------------------

by any seller of Registrable Securities, any underwriter participating in any
disposition pursuant to such registration statement and any attorney, accountant
or other agent retained by any such seller or underwriter, all financial and
other records, pertinent corporate documents and properties of the Company, and
cause the Company’s officers, directors, employees and independent accountants
to supply all information reasonably requested by any such seller, underwriter,
attorney, accountant or agent in connection with such registration statement;

(j) otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission, and make available to its security holders, as
soon as reasonably practicable, but no later than fifteen (15) months after the
effective date of any registration statement, an earnings statement covering the
period of at least twelve months beginning with the first day of the Company’s
first full calendar quarter after the effective date of the registration
statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;

(k) permit any holder of Registrable Securities, any underwriter participating
in any disposition pursuant to a registration statement, and any attorney,
accountant or other agent retained by such holder of Registrable Securities or
underwriter, to participate (including, but not limited to, reviewing,
commenting on and attending all meetings) in the preparation of such
registration or comparable statement and any prospectus supplements relating to
a Shelf Takedown, if applicable, and to require the insertion therein of
material, furnished to the Company in writing, which in the reasonable judgment
of such holder and its counsel should be included;

(l) in the event of the issuance or threatened issuance of any stop order
suspending the effectiveness of a registration statement, or of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any Common Stock included in such registration statement for
sale in any jurisdiction, the Company shall use its commercially reasonable
efforts promptly to (i) prevent the issuance of any such stop order, and in the
event of such issuance, to obtain the withdrawal of such order and (ii) obtain
the withdrawal of any order suspending or preventing the use of any related
prospectus or suspending qualification of any Registrable Securities included in
such registration statement for sale in any jurisdiction at the earliest
practicable date;

(m) obtain and furnish to each such holder of Registrable Securities a signed
counterpart of (i) a cold comfort letter from the Company’s independent public
accountants and (ii) a legal opinion of counsel to the Company addressed to such
holders of Registrable Securities, in each case in customary form and covering
such matters of the type customarily covered by such letters as the managing
underwriter and/or holders of a majority of the Registrable Securities being
sold reasonably request;

(n) provide a CUSIP number for the Registrable Securities prior to the effective
date of the first registration statement including Registrable Securities;

(o) promptly notify in writing the Participating Shareholders, the sales or
placement agent, if any, therefor and the managing underwriter of the securities
being sold, (i) when such registration statement or the prospectus included
therein or any prospectus amendment or

 

8



--------------------------------------------------------------------------------

supplement or post-effective amendment has been filed, and, with respect to any
such registration statement or any post-effective amendment, when the same has
become effective and (ii) of any written comments by the Commission and by the
blue sky or securities commissioner or regulator of any state with respect
thereto;

(p)        (i) prepare and file with the Commission such amendments and
supplements to each registration statement as may be necessary to comply with
the provisions of the Securities Act, including post-effective amendments to
each registration statement as may be necessary to keep such registration
statement continuously effective for the applicable time period required
hereunder and if applicable, file any registration statements pursuant to Rule
462(b) under the Securities Act; (ii) cause the related prospectus to be
supplemented by any required prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) promulgated
under the Securities Act; (iii) comply with the provisions of the Securities Act
and the Exchange Act with respect to the disposition of all securities covered
by such registration statement during such period in accordance with the
intended methods of disposition by the sellers thereof set forth in such
registration statement as so amended or in such prospectus as so supplemented;
(iv) provide additional information related to each registration statement as
requested by the Commission or any Federal or state governmental authority; and
(v) if the holders of a majority of the Registrable Securities participating in
a Demand Registration so request, request acceleration of effectiveness from the
Commission of the Demand Registration and any post-effective amendments thereto,
if any are filed; provided, however, that at the time of such request, the
Company does not in good faith believe that it is necessary to amend further the
Registration Statement in order to comply with the provisions of this
subparagraph;

(q) provide officers’ certificates and other customary closing documents;

(r) cooperate with each Participating Shareholder and each underwriter
participating in the disposition of such Registrable Securities and
underwriters’ counsel in connection with any filings required to be made with
the NASD;

(s) use its commercially reasonable efforts to assist a Participating
Shareholder in facilitating private sales of Registrable Securities by, among
other things, providing officers’ certificates and other customary closing
documents reasonably requested by such Participating Shareholder; and

(t) use its commercially reasonable efforts to take all other actions necessary
to effect the registration of the Registrable Securities contemplated hereby.

5. Registration Expenses. Except as otherwise provided herein, all Registration
Expenses shall be borne by the Company. All Selling Expenses relating to
Registrable Securities registered shall be borne by the Participating
Shareholders of such Registrable Securities pro rata on the basis of the number
of Registrable Securities sold.

6. Indemnification; Contribution.

(a) The Company agrees, notwithstanding the termination of this Agreement, to
indemnify, to the fullest extent permitted by law, each holder of Registrable
Securities, its

 

9



--------------------------------------------------------------------------------

officers, directors, employees, advisors, agents and Affiliates and each Person
that controls (within the meaning of the Securities Act) such holder
(collectively, “Holder Indemnified Parties”) from and against any and all
losses, claims, damages, liabilities and expenses, including attorneys’ fees and
disbursements and expenses of investigation (collectively, “Losses”), caused by
any untrue or alleged untrue statement of material fact contained in any
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto, any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any applicable state securities law or any
rule or regulation promulgated under the Securities Act, the Exchange Act or any
applicable state securities law; provided, however, that the Company shall not
be liable to any holder for any Losses that are (i) caused by or contained in
any information furnished in writing to the Company by a Holder Indemnified
Party expressly for use therein or (ii) caused by such Holder Indemnified
Party’s failure to deliver a copy of the registration statement or prospectus or
any amendments or supplements thereto after the Company has furnished such
Holder Indemnified Party in a timely manner with a sufficient number of copies
of the same. In connection with an underwritten offering, the Company shall
indemnify such underwriters, their officers and directors and each Person who
controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the holders
of Registrable Securities.

(b) In connection with any registration statement in which a holder of
Registrable Securities is participating, each such holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such registration statement or
prospectus and, to the extent permitted by law, shall indemnify the Company, its
directors, officers, employees, agents and Affiliates and each Person who
controls (within the meaning of the Securities Act and the Exchange Act) the
Company from and against any and all losses, claims, damages, liabilities and
expenses resulting from any untrue or alleged untrue statement of material fact
contained in the registration statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, but only to the extent that such untrue
statement or omission is contained in any information or affidavit so furnished
in writing by such holder expressly for use therein; provided that the
obligation to indemnify shall be individual, not joint and several, for each
holder and shall be limited to the net amount of proceeds received by such
holder from the sale of Registrable Securities pursuant to such registration
statement.

(c) Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any Person’s right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party) and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or

 

10



--------------------------------------------------------------------------------

elects not to, assume the defense of a claim shall not be obligated to pay the
fees and expenses of more than one (1) counsel (plus one (1) local counsel in
each applicable jurisdiction) for all parties indemnified by such indemnifying
party with respect to such claim, unless in the reasonable judgment of any
indemnified party a conflict of interest may exist between such indemnified
party and any other of such indemnified parties with respect to such claim.

The indemnified party shall have the right to employ separate counsel in any
such action and participate in the defense thereof, but the fees and expenses of
such counsel shall be paid by the indemnified party unless (x) the indemnifying
party agrees to pay the same, (y) the indemnifying party fails to assume the
defense of such action with counsel satisfactory to the indemnified party in its
reasonable judgment or (z) the indemnified party reasonably believes that the
joint representation of the indemnified party and any other party in such
proceeding (including but not limited to the indemnifying party) would be
inappropriate under applicable standards of professional conduct. In the case of
clause (y) above and (z) above, the indemnifying party shall not have the right
to assume the defense of such action on behalf of such indemnified party. No
indemnifying party shall, without the written consent of the indemnified party,
effect the settlement or compromise of, or consent to the entry of any judgment
with respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (1) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (2) does not include a statement as to, or an admission of, fault,
culpability or a failure to act by or on behalf of any indemnified party. The
rights afforded to any indemnified party hereunder shall be in addition to any
rights that such indemnified party may have at common law, by separate agreement
or otherwise.

(d) The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of Registrable Securities.

(e) If the indemnification required by this Section 6 from the indemnifying
party is unavailable or insufficient to hold harmless an indemnified party
hereunder in respect of any losses, claims, damages, liabilities or expenses
referred to in this Section 6:

 

11



--------------------------------------------------------------------------------

(i) The indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified parties shall be determined by reference to, among other things,
whether any action in question has been committed by, or relates to information
supplied by, such indemnifying party or indemnified parties, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such action in question. The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include, subject to the limitations set forth in
Section 6(a) and Section 6(b), any legal or other fees or expenses reasonably
incurred by such party in connection with any investigation or proceeding.

(ii) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 6(e) were determined by pro rata
allocation or by any other method of allocation which does not take into account
the equitable considerations referred to in Section 6(e)(i). No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

7. Participation in Underwritten Registrations.

(a) No Person may participate in any registration hereunder which is
underwritten unless such Person (i) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements; provided, that no holder of Registrable Securities
included in any underwritten registration shall be required to make any
representations or warranties to the Company or the underwriters (other than
representations and warranties regarding (1) such holder’s ownership of its
Registrable Securities to be sold or transferred, (2) such holder’s power and
authority to effect such transfer and (3) such matters pertaining to compliance
with securities laws as may be reasonably requested) or to undertake any
indemnification obligations to the Company with respect thereto, except as
otherwise provided in Section 6(b) hereof, or to the underwriters with respect
thereto, except to the extent of the indemnification being given to the Company
and its controlling persons in Section 6(b) hereof.

(b) Each Person that is participating in any registration hereunder agrees that,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 4(e) above, such Person will forthwith discontinue the
disposition of its Registrable Securities pursuant to the applicable
registration statement until such Person’s receipt of the copies of a
supplemented or amended prospectus as contemplated by Section 4(e). In the event
the Company shall give any such notice, the applicable time period mentioned in
Section 4(b)

 

12



--------------------------------------------------------------------------------

during which a Registration Statement is to remain effective shall, to the
extent possible, be extended by the number of days during the period from and
including the date of the giving of such notice pursuant to this section to and
including the date when each seller of a Registrable Security covered by such
registration statement shall have received the copies of the supplemented or
amended prospectus contemplated by Section 4(e).

8. Rule 144 and Rule 144A; Other Exemptions. With a view to making available to
the Participating Shareholders the benefits of Rule 144 and Rule 144A
promulgated under the Securities Act and other rules and regulations of the
Commission that may at any time permit a Participating Shareholder to sell
securities of the Company to the public without registration, the Company
covenants that it will (i) file in a timely manner all reports and other
documents required to be filed by it under the Securities Act and the Exchange
Act and the rules and regulations adopted by the Commission thereunder and
(ii) take such further action as each Participating Shareholder may reasonably
request (including, but not limited to, providing any information necessary to
comply with Rule 144 and Rule 144A, if available with respect to resales of the
Registrable Securities under the Securities Act), at all times, all to the
extent required from time to time to enable such Participating Shareholder to
sell Registrable Securities without registration under the Securities Act within
the limitation of the exemptions provided by (x) Rule 144 and Rule 144A (if
available with respect to resales of the Registrable Securities) under the
Securities Act, as such rules may be amended from time to time or (y) any other
rules or regulations now existing or hereafter adopted by the Commission. For
the avoidance of doubt, this Section 8 shall not limit any obligation of the
Company under its Amended and Restated Certificate of Incorporation, as the same
may be amended or restated from time to time (the “Certification of
Incorporation”).

9. Effective Time. This Agreement shall be effective in accordance with the
terms and conditions set forth in the Plan and the confirmation order related
thereto.

10. Transfer of Registration Rights. The rights of a Participating Shareholder
hereunder may be transferred or assigned on a pro rata basis in connection with
any transfer of Registrable Securities to any transferee or assignee provided
that all of the following additional conditions are satisfied: (a) such transfer
or assignment is effected in accordance with applicable securities laws;
(b) such transferee or assignee agrees in writing to become subject to the terms
of this Agreement; and (c) the Company is given written notice by such
Participating Shareholder of such transfer or assignment, stating the name and
address of the transferee or assignee and identifying the Registrable Securities
with respect to which such rights are being transferred or assigned.

11. Definitions.

“Affiliate” of any particular Person means any other Person directly or
indirectly controlling, controlled by or under common control with such Person
and any direct or indirect partner or member of a Person which is a partnership
or limited liability company.

“Agreement” has the meaning specified in the first paragraph hereof.

 

13



--------------------------------------------------------------------------------

“Blackout Period” means the period beginning on the fifteenth day of the third
month of the quarter (i.e. March, June, September, and December) and ends at the
end of the second trading day after the release by the Company of its quarterly
(or, in the case of the fourth quarter, annual) financial results by press
release to the national wire services.

“Board” means the board of directors of the Company.

“Certificate of Incorporation” has the meaning specified in Section 8.

“Commission” means the United States Securities and Exchange Commission or any
successor governmental agency.

“Common Stock” means the common stock, par value $0.001 per share, of the
Company, having the rights and preferences set forth with respect thereto in the
certificate of incorporation of the Company, and any such security into which
such common stock shall have been converted or exchanged by way of a stock
dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization.

“Company” has the meaning specified in the first paragraph hereof.

“Company Notice” has the meaning specified in Section 1(b).

“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a person,
whether through the ownership of voting shares, by contract, or otherwise.

“Debtors” has the meaning specified in the Plan.

“Demand Notice” has the meaning specified in Section 1(b).

“Demand Registration” has the meaning specified in Section 1(a).

“Effective Date” has the meaning assigned to such term in the Plan.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Expiration Date” means December 31 of the year which is ten years after the
Effective Date.

“Form S-1 Shelf” has the meaning specified in Section 1(c).

“Form S-3 Shelf” has the meaning specified in Section 1(c).

“Holder Indemnified Parties” has the meaning specified in Section 6(a).

“Initial Position” means the amount of Registrable Securities owned by a
Participating Shareholder as of the Effective Date, as set forth on Schedule I
attached hereto.

 

14



--------------------------------------------------------------------------------

“Lock-Up Period” has the meaning specified in Section 3(a).

“Losses” has the meaning specified in Section 6(a).

“NASD” means the National Association of Securities Dealers, Inc.

“Participating Shareholders” means all shareholders receiving, together with
their Affiliates, Common Stock constituting 10% or more of the outstanding
shares of the Company immediately following consummation of the Plan.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Piggyback Registration” has the meaning specified in Section 2(a).

“Plan” means the Debtors’ Sixth Amended Joint Plan of Reorganization, dated as
of December 19, 2007, filed in In re Calpine Corporation, et al, case no.
05-60200 (BRL) (jointly administered), in the United States Bankruptcy Court for
the Southern District of New York.

“Registrable Securities” means any shares of Common Stock (i) issued on or after
the Effective Date to Persons who are parties hereto as of the Effective Date or
become a party hereto or (ii) held or deemed to be held by such Persons,
including any Common Stock issued pursuant to the Plan, upon the conversion or
exercise of any of the other securities, and any Common Stock issued or issuable
with respect to any of the foregoing securities by way of a stock dividend or
stock split or in connection with a combination of shares, recapitalization,
merger, consolidation or other reorganization, or upon conversion or exercise of
any such securities; provided that such securities shall cease to be Registrable
Securities when they have (A) been effectively registered under the Securities
Act and disposed of in accordance with the registration statement covering them,
(B) been distributed to the public through a broker, dealer or market maker
pursuant to Rule 144 under the Securities Act (or any similar rule promulgated
by the Commission then in force) or (C) become eligible to be sold by the holder
thereof within a three month period pursuant to Rule 144 of the Securities Act
(or any similar rule by the Commission then in force).

“Registration Expenses” means all expenses (other than underwriting discounts
and commissions) arising from or incident to the registration of Registrable
Securities in compliance with this Agreement, including, without limitation,
(i) Commission, stock exchange, NASD and other registration and filing fees,
(ii) all fees and expenses incurred in connection with complying with any
securities or blue sky laws (including, without limitation, fees, charges and
disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities), (iii) all printing, messenger and delivery expenses,
(iv) the fees, charges and disbursements of counsel to the Company and of its
independent public accountants and any other accounting and legal fees, charges
and expenses incurred by the Company (including, without limitation, any
expenses arising from any special audits or “comfort letters” required in
connection with or incident to any registration), (v) the fees, charges and
disbursements of any special experts retained by the Company in connection with
any registration pursuant to the terms of this Agreement, (vi) all internal
expenses of the Company (including, without

 

15



--------------------------------------------------------------------------------

limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), (vii) the fees and expenses incurred in connection
with the listing of the Registrable Securities on any securities exchange or
NASDAQ and (viii) Securities Act liability insurance (if the Company elects to
obtain such insurance), regardless of whether any registration statement filed
in connection with such registration is declared effective. “Registration
Expenses” shall also include (A) fees, charges and disbursements of one (1) firm
of counsel to all of the Participating Shareholders participating in any
underwritten public offering pursuant to this Agreement (which shall be selected
by the holders of a majority of the Registrable Securities participating in a
registration statement) and (B) for the reasonable fees and disbursements of
each additional counsel retained by any holder of Registrable Securities solely
for the purpose of rendering a legal opinion to underwriters on behalf of such
holder in connection with any underwritten Demand Registration or Piggyback
Registration.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Selling Expenses” means the underwriting fees, discounts, selling commissions
and stock transfer taxes applicable to all Registrable Securities registered by
the Participating Shareholders and any other expenses of the Participating
Shareholders, including legal expenses, not included within the definition of
Registration Expenses.

“Shelf” has the meaning specified in Section 1(c).

“Shelf Registration” means a registration statement filed with the Commission in
accordance with and pursuant to Rule 415 promulgated under the Securities Act
(or any successor rule then in effect).

“Shelf Takedown” has the meaning specified in Section 2(a).

“Short-Form Registration” has the meaning specified in Section 1(a).

“Suspension Period” has the meaning specified in Section 1(c)(ii).

“Valid Business Reason” has the meaning specified in Section 1(e)(ii).

12. Amendment, Modification and Waivers; Further Assurances

(a) Amendment. This Agreement may be amended with the consent of the Company and
the Company may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, only if the Company shall have obtained
the written consent of the holders of at least a majority of the Registrable
Securities then outstanding to such amendment, action or omission to act;
provided that if any such amendment or waiver is to a provision in this
Agreement that requires a specific vote to take an action thereunder or to take
an action with respect to the matters described therein, such amendment or
waiver shall not be effective unless such vote is obtained with respect to such
amendment or waiver.

(b) Effect of Waiver. No waiver of any terms or conditions of this Agreement
shall operate as a waiver of any other breach of such terms and conditions or
any other term or condition, nor shall any failure to enforce any provision
hereof operate as a waiver of such

 

16



--------------------------------------------------------------------------------

provision or of any other provision hereof. No written waiver hereunder, unless
it by its own terms explicitly provides to the contrary, shall be construed to
effect a continuing waiver of the provisions being waived and no such waiver in
any instance shall constitute a waiver in any other instance or for any other
purpose or impair the right of the party against whom such waiver is claimed in
all other instances or for all other purposes to require full compliance with
such provision.

(c) Further Assurances. Each of the parties hereto shall execute all such
further instruments and documents and take all such further action as any other
party hereto may reasonably require in order to effectuate the terms and
purposes of this Agreement.

13. Miscellaneous.

(a) No Inconsistent Agreements. The Company shall not hereafter enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the holders of Registrable Securities in this Agreement.

(b) Adjustments Affecting Registrable Securities. The Company shall not take any
action, or permit any change to occur, with respect to its securities which
would materially and adversely affect the ability of the holders of Registrable
Securities to include such Registrable Securities in a registration undertaken
pursuant to this Agreement or which would materially and adversely affect the
marketability of such Registrable Securities in any such registration (including
effecting a stock split or a combination of shares).

(c) Remedies; Specific Performance. Any Person having rights under any provision
of this Agreement shall be entitled to enforce such rights specifically, to
recover damages caused by reason of any breach of any provision of this
Agreement and to exercise all other rights existing in their favor. The parties
hereto agree and acknowledge that money damages would not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
for specific performance and/or injunctive relief (without posting any bond or
other security) in order to enforce or prevent violation of the provisions of
this Agreement and shall not be required to prove irreparable injury to such
party or that such party does not have an adequate remedy at law with respect to
any breach of this Agreement (each of which elements the parties admit). The
parties hereto further agree and acknowledge that each and every obligation
applicable to it and contained in this Agreement shall be specifically
enforceable against it and hereby waives and agrees not to assert any defenses
against an action for specific performance of their respective obligations
hereunder.

(d) Successors and Assigns. All covenants and agreements in this Agreement by or
on behalf of any of the parties hereto shall bind and inure to the benefit of
the respective successors and assigns of the parties hereto (including any
trustee in bankruptcy) whether so expressed or not. In addition, whether or not
any express assignment has been made, the provisions of this Agreement which are
for the benefit of purchasers or holders of Registrable Securities are also for
the benefit of, and enforceable by, any subsequent holder of Registrable
Securities. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned or delegated by the Company without the
prior written consent of the Holders owning Registrable

 

17



--------------------------------------------------------------------------------

Securities possessing a majority in number of the Registrable Securities
outstanding on the date as of which such delegation or assignment is to become
effective.

(e) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

(f) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same Agreement.

(g) Descriptive Headings; Interpretation; No Strict Construction. The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement. Whenever required by the
context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns, pronouns,
and verbs shall include the plural and vice versa. Reference to any agreement,
document, or instrument means such agreement, document, or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and, if applicable, hereof. The words “include”, “includes” or “including” in
this Agreement shall be deemed to be followed by “without limitation”. The use
of the words “or,” “either” or “any” shall not be exclusive. The parties hereto
have participated jointly in the negotiation and drafting of this Agreement. If
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

(h) Governing Law. All other issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of New York or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York. In furtherance of the foregoing,
the internal law of the State of New York shall control the interpretation and
construction of this Agreement (and all schedules and exhibits hereto), even
though under that jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply.

(i) Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when (a) delivered personally to
the recipient, (b) telecopied to the recipient (with hard copy sent to the
recipient by reputable overnight courier service (charges prepaid) that same
day) if telecopied before 5:00 p.m. New York, New York time on a business day,
and otherwise on the next business day, or (c) one business day after being sent
to the recipient by reputable overnight courier service (charges prepaid). Such
notices, demands and other communications shall be sent to the Company at the
address set forth below and to any holder of Registrable Securities at the
address set forth on Schedule I, or at such address or to the attention

 

18



--------------------------------------------------------------------------------

of such other person as the recipient party has specified by prior written
notice to the sending party. The Company’s address is:

Calpine Corporation

717 Texas Avenue, Suite 1000

Houston, Texas 77002

Attn.: Gregory L. Doody

  Executive Vice President, General Counsel, and Secretary

Facsimile: 713-830-8708

with a copy to:

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, Illinois 60601 6636

Attn: Marc Kieselstein, P.C.

David R. Seligman

Carter W. Emerson, P.C.

Gerald T. Nowak

Facsimile: 312-861-2200

If any time period for giving notice or taking action hereunder expires on a day
which is a Saturday, Sunday or legal holiday in the State of New York or the
jurisdiction in which the Company’s principal office is located, the time period
shall automatically be extended to the business day immediately following such
Saturday, Sunday or legal holiday.

(j) Delivery by Facsimile. This Agreement, the agreements referred to herein,
and each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of a facsimile machine or
other electronic means, shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall reexecute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or other
electronic means to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine or other electronic means as a defense to the formation or
enforceability of a contract and each such party forever waives any such
defense.

(k) Waiver of Jury Trial. Each of the parties to this Agreement hereby agrees to
waive its respective rights to a jury trial of any claim or cause of action
based upon or arising out of this Agreement. The scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this Agreement, including
contract claims, tort claims and all other common law and statutory claims. Each
party hereto acknowledges that this waiver is a material inducement to enter
into this Agreement, that each has already relied on this waiver in entering
into this Agreement, and that each will continue to

 

19



--------------------------------------------------------------------------------

rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 13(k) AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.

(l) Arm’s Length Agreement. Each of the parties to this Agreement agrees and
acknowledges that this Agreement has been negotiated in good faith, at arm’s
length, and not by any means prohibited by law.

(m) Sophisticated Parties; Advice of Counsel. Each of the parties to this
Agreement specifically acknowledges that (a) it is a knowledgeable, informed,
sophisticated Person capable of understanding and evaluating the provisions set
forth in this Agreement and (ii) it has been fully advised and represented by
legal counsel of its own independent selection and has relied wholly upon its
independent judgment and the advice of such counsel in negotiating and entering
into this Agreement.

(n) Entire Agreement. This Agreement, together with the Schedules hereto and any
certificates, documents, instruments and writings that are delivered pursuant
hereto, constitutes the entire agreement and understanding of the parties in
respect of the subject matter hereof and supersedes all prior understandings,
agreements or representations by or among the parties, written or oral, to the
extent they relate in any way to the subject matter hereof.

*     *     *     *     *

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

CALPINE CORPORATION /s/ Gregory L. Doody By:   Gregory L. Doody Its:   Executive
Vice President, General Counsel and Secretary

(Signature page for Registration Rights Agreement)



--------------------------------------------------------------------------------

PARTICIPATING SHAREHOLDERS

Farrington Capital, LP

LSP Cal Holdings I LLC

LSP Cal Holdings II LLC

Luminus Asset Partners, LP

Luminus Energy Partners Master Fund Ltd.

Harbinger Capital Partners Master Fund I, Ltd.

Harbinger Capital Partners Special Situations Fund L.P.

SPO Partners II, L.P.

San Francisco Partners II, L.P.